Citation Nr: 1451341	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  08-36 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to August 1973.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2012, the Board remanded the matter for additional development, and it now returns for further appellate consideration.  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reveals no additional pertinent documents.  


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and the evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is due to his in-service noise exposure.  

2.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus had onset during service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no discussion of compliance with VA's duties to notify and assist is necessary.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  When, after careful consideration of all procurable and assembled date, a reasonable doubt arises regarding service origin or any other point, such doubt will be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that his hearing loss and tinnitus, which he claims have been present since service and have worsened since, are due to in-service noise exposure.  His assertions are supported by his wife's statements that he told her about his exposure to loud noise in service and that he has had hearing problems and ringing in his ears since service (the Veteran and his wife were married in 1974, shortly after he got out of service). 

Present bilateral hearing loss and tinnitus disabilities are demonstrated by both the May 2008 and August 2012 VA examinations.  The Veteran served as a radioman and reports exposure to loud noise when working in a building with very loud transmitter and teletype machines.  Based on the Veteran's military occupational specialty and credible statements regarding noise exposure, the Board concludes that the Veteran was exposed to loud noise and the second element of service connection, an in-service disease or injury, is met.  

Regarding the third element of service connection, a nexus between the Veteran's present disability and service, as it relates to bilateral hearing loss, the VA examiners both found that they could not provide a medical opinion regarding the etiology of hearing loss without resorting to speculation.  The August 2012 examiner noted that the Veteran had low- to mid-frequency hearing loss in the left ear that showed apparent fluctuation, which could be associated with an inner ear disorder, but also sensorineural hearing loss with stable results in the higher frequencies.  The examiner observed that noise exposure does typically cause high frequency sensorineural hearing loss.  In determining that an opinion could not be reached without resorting to speculation, the examiner observed that there were no audiogram results from separation from service, that whispered voice tests are not reliable indicators of the presence or absence of hearing loss, and that the Veteran had in-service and some post-service noise exposure.  Although it is the claimant's responsibility to submit evidence to support his claim, when the medical evidence indicates that a disability has two potential causes and at least one is related to service, then the inability of the examiner to provide a reason why one is the more likely cause of the disability places the evidence in equipoise, and the benefit-of-the-doubt rule applies.  Jones v. Shinseki, 23 Vet. App. 382, 394 (2010) (Lance, J., concurring).  Here, with respect to the right ear and the left ear (at least above 1000 hertz), the August 2012 examiner essentially identified two potential causes for the Veteran's hearing loss: in-service or post-service noise exposure.  Therefore, the Board finds that reasonable doubt should be resolved in the Veteran's favor, and service connection is warranted for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding tinnitus, the examiners also found that they could not provide a medical opinion regarding etiology without resorting to speculation.  At the August 2012 examination, the Veteran reported that he had had constant, bilateral ringing for many years, but he was not sure exactly how many.  The examiner explained that vertigo (which the Veteran has reported occasionally over the years) accompanied by low frequency fluctuant hearing loss and tinnitus is often associated with inner ear disorders, and not typically caused by noise exposure.  The examiner did not, however, diagnose any inner ear disorders or discuss whether any such disorder had onset during or was otherwise due to the Veteran's service.  The Veteran has reported that buzzing and ringing in the ears began in service and has gotten worse since.  His reports are supported by his wife's statements.  In January 2008, the Veteran explained that he did not go to a doctor for a long time because he thought it was just something he had to deal with.  The Veteran was treated for a right ear infection in-service in June 1973, however the service treatment records do not include a detailed description of the symptoms experienced by the Veteran at that time.  There is no separation report of medical history, and although the separation examination shows that the ears were normal, as noted above there was no audiogram, and tinnitus is not something that is generally reported on separation medical examinations.  The Veteran is competent to report symptoms of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Given the Veteran's competent and credible reports of tinnitus beginning in service and continuing ever since, which are supported by his wife's statements, the Board finds that the evidence is at least evenly balanced as to whether current tinnitus is related to service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that medical evidence is not always required when the determinative issue involves medical etiology).  Therefore, with reasonable doubt resolved in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


